Citation Nr: 0808097	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-05 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January to May 1983 
and from April 1985 to January 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board twice remanded this case, initially in February 
2004 and more recently in May 2005, for additional medical 
development and to comply with the duty-to-notify provisions 
of the Veterans Claims Assistance Act (VCAA).  The RO and 
Appeals Management Center (AMC) made every effort to comply 
with the Board's remand directives but, unfortunately, simply 
were unable to complete all requested development, in part, 
because of the veteran's failure to report for his 
VA examination, which records show was scheduled and 
rescheduled five times.  As the Board had indicated when 
remanding the case, a medical nexus opinion was needed to 
further clarify whether his low back disorder is indeed 
related to his military service, including determining 
whether he had arthritis in his low back within the one-year 
presumptive period following the conclusion of his service 
and whether his low back disorder is otherwise proximately 
due to or the result of his already service-connected 
bilateral ankle condition.  This latter determination 
included indicating whether his service-connected bilateral 
ankle condition has chronically aggravated his low back 
disorder.  So although the Board determined that medical 
opinions concerning these issues were needed to decide his 
claim, despite its best efforts VA has not been able to 
obtain this additional information.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Board is 
therefore left to decide the claim based on the evidence of 
record.  38 C.F.R. § 3.655.




FINDING OF FACT

The veteran's low back disorder was first diagnosed many 
years after service and is unrelated to either period of 
service or to a service-connected disability.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, a letter from the RO dated in April 2001, as well 
as letters from the AMC dated in February 2004, October 2004, 
June 2005, September 2006, and March 2007:  (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; 


(3) informed him of the information and evidence he was 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied, to the extent necessary, with the 
holding of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

The VCAA notice to the veteran did not mention or discuss the 
type of evidence necessary to establish a downstream 
disability rating or an effective date for his low back 
disability, in the event it is service connected.  But 
failing to provide this notice is nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against this claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  He was afforded a VA examination in August 2002 to 
determine whether his low back disorder is related either to 
his service or a service-connected disability.  The examiner 
provided an unfavorable opinion.  However, because that VA 
examiner was unable to review what appears to be a favorable 
medical opinion by J.M., M.D., the Board remanded this case 
in February 2004 to obtain another medical opinion based on a 
review of the claims file, including Dr. J.M.'s opinion.  



Thereafter, the veteran was afforded a VA examination in 
October 2004.  In his report, however, the VA examiner stated 
that he had reviewed the entire claims file twice but was 
unable to find Dr. J.M.'s report.  As a result, the Board 
remanded this case again in May 2005, instructing the VA 
examiner to comply with the prior remand instructions of 
reviewing Dr. J.M.'s opinion (which apparently was in a file 
not initially provided to the VA examiner, therefore 
unavailable for consideration).  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders.")

Since then, however, the veteran has failed to report for no 
less than five scheduled VA examinations.  He indicated on 
one occasion that he was unable to report for an examination 
because of a medical emergency, but he did not provide any 
reasons for his failure to report for four other scheduled VA 
examinations.  When, as here, a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2007).  In 
light of the veteran's continued failure to report for  his 
scheduled VA examinations without any explanation, the Board 
must adjudicate his claim based on the existing evidence of 
record.

That being said, the Board is aware the veteran is homeless, 
which may account for him being absent at four of his 
scheduled VA examinations.  Still, though, the Court has held 
that he is responsible for keeping VA apprised of his 
whereabouts, and if he does not, there is no burden on VA to 
"turn up heaven and earth to find [him]," see Hyson v. Brown, 
5 Vet. App. 262 (1993).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, he shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the veteran has presented two theories in 
support of his claim for service connection for a low back 
disorder.  First, he claims that he injured his back during 
service while repelling and carrying a 25-pound rucksack on 
his back.  Second, he claims that his low back disorder was 
either caused or aggravated by his service-connected right 
and left ankle disabilities.  For the reasons set forth 
below, however, the Board finds that the preponderance of the 
evidence is against his claim under both direct and secondary 
theories of service connection.  



The veteran's service medical records for both periods of 
service make no reference to back problems - either by 
complaint or objective clinical finding.  Thus, his service 
medical records provide highly probative evidence against his 
claim under a direct theory of service connection.  Struck v. 
Brown, 9 Vet. App. 145 (1996).

There also is no indication of a low back disorder, and 
arthritis in particular, within the one-year presumptive 
period after service.  Indeed, the record shows that the 
first documented complaints of low back pain were not until 
May 2000, approximately 12 years after the veteran's 
separation from active duty.  In this regard, a May 2000 VA 
treatment record notes he was admitted to the emergency room 
after falling approximately six feet off a porch railing 
after becoming nauseous.  The diagnosis was mild concussion.  
He also complained of a stiff back after the fall.  He was 
seen a few weeks later by J.M., D.O., for complaints of 
low back pain.  Radiographs revealed lumbar spondylosis at 
L4-5 and L5-S1.  

Thus, the veteran meets the first element under Hickson of a 
current disability.  But his claim fails because the 
preponderance of the evidence is against finding that his 
current low back disorder is related to his military service 
or to a service-connected disability.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

As for a direct theory of service connection, the Board 
points out that the 12-year lapse between service and the 
first documented complaints of low back pain provides 
compelling evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

The only medical evidence in support of the veteran's claim 
is Dr. J.M.'s May 2000 report, which is of limited probative 
value.  In this report, Dr. J.M. recorded the veteran's 
history of several injuries in service, including spraining 
his ankle while running across a field and injuring his other 
ankle and knee after falling onto his M16 while running.  It 
was also noted he had done a lot of repelling in service and 
that he was required to carry a rucksack weighing 20 to 25 
pounds during intense physical activity.  He then told Dr. 
J.M. that his back pain began after he left the service.  Dr. 
J.M., however, later stated, "[the veteran] has chronic [ ] 
lumbar pain, which very likely could be related to the 
injuries he suffered during military training and duty."  

The problem with Dr. J.M.'s opinion is twofold.  First, he 
couched it in somewhat equivocal language by saying there 
"could be" a relationship between the veteran's current low 
back disorder and his military service.  And this generally 
is an insufficient basis to grant a claim.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's 
opinion was too speculative when stating a disability "may 
be" related to service because this also was tantamount to 
saying the disability "may not be" related to service).  
See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and 
Winsett v. West, 11 Vet. App. 420, 424 (1998)..  That said, 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  So the Board must balance Dr. J.M.'s 
equivocal language with the prefacing context that there 
"very likely" could be this relationship between the 
veteran's current low back disorder and service.



But even setting aside the question of whether the opinion 
was sufficiently definitive, there is another problem with it 
as well, and this problem is more fatal.  There is no 
indication that J.M. based his opinion on a review the 
veteran's claims file - including the service medical 
records, the fact that back problems were not identified 
until many years after service, and the veteran's own 
admission that his back pain began after he left the service.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  In short, with respect 
to the nexus element under Hickson, Dr. J.M.'s opinion has 
little probative value.

In contrast, a VA examiner reviewed the claims file in August 
2002 and again in October 2004 and determined the veteran's 
low back disorder is unrelated to his military service or to 
a service-connected disability.  The Board acknowledges that 
the VA examiner did not review the entire claims file, 
including Dr. J.M.'s report.  And, as mentioned, the Board 
tried to correct this by twice remanding this case, but was 
unable to for the several reasons mentioned.  Still, unlike 
Dr. J.M, the VA examiner did review the veteran's service 
medical records.  In the August 2002 report, the VA examiner 
opined:  "[w]ith a bilateral ankle condition an unbalanced 
gait has not been a problem.  The low back was not aggravated 
by the service-connected bilateral ankle conditions or any 
documented events in the service."  In the October 2004 
report, this VA examiner added:  "[i]t is my opinion that 
the absence of any comment in the service medical records 
about [the veteran's] low back as well as his failure to go 
to a physician or other practitioner about his low back until 
at least 1996 makes it very difficult for me to say that his 
low back pain and/or his left radiculopathy when he had it is 
either directly related to service in the United States Army 
or to the effects of the presently service connected 
ankle condition."  

These opinions by the VA examiner clearly provide compelling 
evidence against the veteran's claim under both direct and 
secondary theories of service connection.  The Board places 
greater probative value on these opinions, as they are based 
on a review of the service medical records, which Dr. J.M. 
failed to mention or otherwise discuss, as well as some of 
the post-service medical records.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Overall, the record shows the veteran was first diagnosed 
with a low back disorder many years after service.  The Board 
also places significant probative value on the VA examiner's 
opinions that the veteran's low back disorder is unrelated 
either to service or to a service-connected disability.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1994), citing Wood v. 
Derwinski, 1 Vet App. 190, 192-93 (1992) (holding that VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

The Board has also considered the veteran's own lay 
statements in support of his claim.  His lay statements, 
however, are outweighed by the medical evidence of record, 
which, again, shows that his low back disorder was first 
identified many years after service and that it is unrelated 
to his service or a service-connected disability.  While he 
is competent to testify that he experiences low back pain, 
he is not competent to also attribute his low back disorder 
to his military service or to a service-connected disability.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


